MEMORANDUM OPINION







 
 
 















































 
 
 
 

                                                                                                                                                            
                                                                                                                       
 
 
 
MEMORANDUM OPINION
 
Nos. 04-08-00914-CR,
04-08-915-CR, and 04-08-916-CR
 
David SAUCEDO,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 399th Judicial
District Court, Bexar County, Texas
Trial Court No. 2007-CR-2034A,
2007-CR-3012, and 2008-CR-3427B
Honorable Juanita A.
Vasquez-Gardner, Judge Presiding
 
PER CURIAM 
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:   March 25, 2009
 
DISMISSED
 
Appellant
has filed a motion to dismiss each of the above numbered appeals by withdrawing
his notices of appeal.  The motion is granted and these appeals are dismissed. 
See Tex. R. App. P.
42.2(a).
 
PER
CURIAM
DO NOT PUBLISH